In a proceeding to validate petitions designating petitioners as candidates in the Democratic Party Primary Election to be held on June 20, 1972 for the party position of County Committeeman for the 52nd Election District of the 7th Assembly District, the appeal is from a judgment of the Supreme Court, Suffolk County, entered June 13, 1972, which granted the application. Judgment affirmed, without costs. In view of the fact that the designating petition consisted of only four sheets which were bound together, the failure to number the sheets consecutively, under the special circumstances of this case, was not material. Rabin, P. J., Latham, Gulotta and Benjamin, JJ., concur; Munder, J., dissents and votes to reverse, to deny the application and to invalidate the designating petition, upon the ground that the designating petition, consisting of four sheets which were not numbered, as required (Election Law, § 135, subd. 1), failed to comply with the statute, particularly since no single sheet contained a sufficient number of signatures (cf. Matter of Rosen v. McNab, 25 N Y 2d 798; Matter of Turner v. Lawley, 25 N Y 2d 963).